Mr. Justice Breese delivered the opinion of the Court: This was an action of assumpsit in the Superior Court of Chicago, by Dousay against Mason, as acceptor of a bill of exchange, as follows: <£ $128.05. Masonvtlle, 14th May, 1861. “ E. Mason, Esq.: Please pay to William Dousay one hundred and twenty-eight dollars, and charge to account of “ Chicago, 111. NATHAN D. INMAN.” The case turns upon the question whether the proof establishes a valid acceptance of this draft. The appellant insists, as the bill was drawn by a resident of Michigan, in favor of a Michigan payee, on a person who had a mill and store and office there, and where he spent a portion of his time, it must be regarded as an inland bill of the State of Michigan, and must be governed by the laws of that State, which require an acceptance to be in writing. The facts show, and the face of the bill shows, that it was drawn in Michigan on the appellant in Chicago, and payable there, where the appellant resided and had his place of business. These make the bill, in the opinion of the Supreme Court of the United States, a foreign, and not an inland bill. In Buckner v. Finley et al., 2 Peters, 586, Mr. Justice Washington, in delivering the opinion of the court, says: “We are all clearly of opinion that bills drawn in one of these (United) States, upon persons living in any other of them, partake of the character of foreign bills, and ought so to be treated.” There can be no doubt, if this were an inland bill, and all the facts connected with it were to transpire in Michigan, the law of that State should be applied to ascertain the rights of the parties. But where a contract is to be performed in another place, as in the case of a foreign bill drawn in one State and made payable in another and accepted, the law of the place of performance must govern, for it is reasonable the parties would naturally have in view the laws of the place where the contract is to be performed and to be enforced. 2 Pars. on Notes and Bills, 320. Reference is made in the text to the case of Sherman et al. v. Gasset et al., decided by this court (4 Gilman), wherein Mr-. Justice Lockwood, after an able review of all the cases cited on the argument, says: “ When the question is settled that the contract of the parties is legal, and what is the true interpretation of the language employed by them in forming it, the lex loci ceases its functions, and the lex fori steps in and determines the tune, mode and the extent of the remedy. In the same book we find, at page 324, the doctrine to be, in regard to bills of exchange or notes, if they be payable in a particular place, they are to be treated as if made tnere, without reference to the place at which it is written, or signed or dated. And in this the text is supported by the authorities to which reference is made in the notes. One of them is the case of Andrews v. Pond, 13 Peters, 77, in which the Supreme Court of the United States declared the general principle in relation to contracts made in one place, to be executed in another, to be, that they are governed by the law of the place of performance. To this effect are the cases of McAllister v. Smith, 17 Ill. 328, and Strawbridge v. Robinson, 3 Gilm. 470. It is a presumption of law that both parties to such a contract know the law of the place in which the paper is payable, and that both parties intend that this law shall govern the contract. 2 Pars. on Notes, &c. 326. The bill in this case is drawn on the appellant at Chicago, and so averred in the declaration, and the acceptance is alleged to have been in Chicago. These facts were traversed by the plea of non-assumpsit. Were they proved? The first fact is proved by the face of the bill. As to the other facts, the testimony is, that sometime in the summer of 1861, toward fall, he demanded payment of the bill of Mason in Delta county, Michigan; that Mason looked the draft over, and said “ it was all right, and that he had told Mr. Dousay that he would pay it in the course of thirty or sixty days.” The inference the court below was authorized to draw from this declaration of appellant, is, that Dousay had theretofore presented the bill at the place where payable, and appellant had accepted it and promised to pay it. Why else should he have told Dousay he would pay it in thirty or sixty days, if he had not accepted it ? The presumption is, also, that the bill was accepted within a reasonable time of the date it bears, and in the regular and usual course of business. Roberts v. Bethell, 14 Eng. L. and Eq. 218. The holder of snch paper is required to present it in a reasonable time to the party at his place of business. The proof is, that appellant resided and had a place of business in Chicago, and the presumption arises from the declaration of appellant made in Michigan, that appellee had in a reasonable time presented it to him for acceptance, at his place of business in Chicago. That a parol acceptance is valid, there is no dispute. 1 Pars. on Notes, &c. 281. Upon the other point, that the court exclude,d the copy of the law of Michigan, offered by the appellant to prove that by those laws a verbal acceptance was not valid, we have only to say, it is a matter of no importance what the laws of that State may be on that point, as this case was not governed by that law, the acceptance having been made in Chicago, where the bill was payable. Could the laws of that State have been resorted to by the appellant for a defense, according to the decision of this court in Chumasero v. Gilbert, 24 Ill. 293, he should have pleaded and proved such foreign laws. The proof of acceptance may have been slight, but it was sufficient to satisfy the court trying the case; and it is satisfactory to us' for the reasons we have given. The judgment must he affirmed. Judgment affirmed. Mr. Justice Beckwith, dissenting.